Title: From Thomas Jefferson to Thomas Mann Randolph, 9 June 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th: J. to TMR.
                        Philada June 9. 1797.
                    
                    I have scarcely a moment left to write to you, having waited till the morning of the departure of the post to see Barnes in expectation I could inform you of the sale of our tobacco. Your’s arrived yesterday. I had found it safest to sell for 10. Dol. as no more than 9 1/2 D. has been given for new tobacco and Lieper would not take it, as he formerly did, at the old tobacco price, giving a credit till Sep. Having therefore an offer yesterday of half a dollar above the highest market, and on such credit as will put the whole money into a negociable state in a short time I desired Barnes to conclude the bargain. I expect he has done it, and that in my next I shall be able to give you the particulars. The weather has been so fine, that I ventured to take on myself the contradiction of your orders to ensure, so that we have saved that 30. Dol. for you.—The legislature will probably pass bills prohibiting the exportation of arms and ammunition, and preventing our citizens from going on board armed vessels, and probably will do little more. We expect to rise the 17th. but of this I have written more particularly to Martha, lest you should not be at Monticello. Adieu affectionately.
                 